DETAILED ACTION
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 8 and 11 is missing, therefore claims 9, 10 and 12-28 appear to be mis numbered and should be numbered as claims 8, 9 and 10-27 respectively.
Claim 27 is objected to because of the following informalities:  there appears to be a typographical error, the claim recites “the first magnet and the second the second magnet,” when it should be “the first magnet and the second magnet,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the claim recites “the first ferromagnetic spacer comprises a gap extending from a radial outer surface of the first ferromagnetic spacer to a radial inner surface of the first ferromagnetic spacer, wherein the gap is spaced apart longitudinally from the first magnet and the second magnet”.  How can the gap be defined in terms of its inner and outer radial surfaces when a gap does not have the recited dimensions?  A gap being a space between components, the shape and location of the gap is unclear.
Claim 28 recites the limitation " the first ferromagnetic spacer" in line 1 thereof.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the claim recites “the first ferromagnetic spacer comprises a gap extending from a radial outer surface of the first ferromagnetic spacer to a radial inner surface of the first ferromagnetic spacer, wherein the gap is spaced apart longitudinally from the first magnet and the second magnet”.  How can the gap be defined in terms of its inner and outer radial surfaces when a gap does not have the recited dimensions?  A gap being a space between components, the shape and location of the gap is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9, 10, 12-22 and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEUTNER [EP0569669A1].
Claim 1, Leutner discloses a solenoid assembly [10] comprising: (a) a core tube [23] extending along a longitudinal axis [figure 1], the core tube [23] having a first ferromagnetic end section [25] with a first confronting end longitudinally spaced from a second ferromagnetic end section [26] with a second confronting end, a first non-ferromagnetic section [27; paragraph 0010] adjacent the first confronting end [end of 25] and a second non-ferromagnetic section [28] adjacent the second confronting end [end of 26], a first ferromagnetic spacer [29; paragraph 0010] longitudinally intermediate the first non-ferromagnetic section [27] and the second non-ferromagnetic section [28; figure 1]; (b) a first magnet [35] and a second magnet [36] located outside the core tube [23], the first magnet [35] spaced along the longitudinal axis from the second magnet [36; figure 1] wherein a second ferromagnetic spacer [37; paragraph 0011] is longitudinally 
The Claim 2, Leutner discloses the solenoid assembly of claim 1, wherein the first ferromagnetic spacer [29] is located at the same longitudinal position as the second ferromagnetic spacer [37, figure 1].
The Claim 3, Leutner discloses the solenoid assembly of claim 1, wherein proximal poles of the first magnet [35] and the second magnet [36] are like [figure 1, the N pole of the first and second magnets are adjacent].
The Claim 4, Leutner discloses the solenoid assembly of claim 1, wherein the first non-ferromagnetic section [27] contacts the first confronting end of the first ferromagnetic end section [25] of the core tube [23; figure 1].
The Claim 5, Leutner discloses the solenoid assembly of claim 1, wherein the second non-ferromagnetic section [28] contacts the second confronting end of the second ferromagnetic end section [26] of the core tube [23; figure 1].
The Claim 9, Leutner discloses the solenoid assembly of claim 1, wherein the core tube defines a sealed inner surface [figure 1; paragraph 0010; joined to be a one piece component].

The Claim 12, Leutner discloses the solenoid assembly of claim 1, wherein the first magnet [35] and the second [36] magnet slideably receive the core tube [23, figure 1; the core tube 21 fits inside of the inner bore of the magnest and therefore could be slideably assembled].
The Claim 13, Leutner discloses the solenoid assembly of claim 1, wherein the excitation coil slideably receives the first [35] and the second magnets [36, figure 1; the magnets 35 and 36 fit inside of the inner bore of the coil 18 and therefore could be slideably assembled].
The Claim 14, Leutner discloses the solenoid assembly of claim 1, further comprising a ferromagnetic armature [33] slideably disposed within the core tube [23; figure 1].
The Claim 15, Leutner discloses the solenoid assembly of claim 1, further comprising a ferromagnetic armature [33] slideably disposed within the core tube [23], the armature [33] carried by a push-pull rod [38], wherein a first bearing [39] is located between the push-pull rod [38] and the first ferromagnetic end section [25; figure 1] and a second bearing [43] is located between the push-pull rod [38] and the second ferromagnetic end section [26] to define an operating cavity [figure 1] and the operating cavity retains a volume of fluid [air in the air gaps 59 and 61; paragraph 0018].
The Claim 16, Leutner discloses the solenoid assembly of claim 15, wherein the volume of fluid is one of a liquid and a gas [air in the air gaps 59 and 61; paragraph 0018].

The Claim 18, Leutner discloses the solenoid assembly of claim 1, wherein the first non-ferromagnetic section [27] and a portion of the first magnet [35] occupy a common position along the longitudinal axis [figure 1].
The Claim 19, Leutner discloses the solenoid assembly of claim 1, wherein the second non-ferromagnetic section [28] and a portion of the second magnet [36] occupy a common position along the longitudinal axis [figure 1].
The Claim 20, Leutner discloses the solenoid assembly of claim 1, further comprising a ferromagnetic armature [33] slideably disposed within the core tube [23], the armature [33] carried by a push/pull rod [38], wherein a first bearing [39] is located between the push/pull rod [38] and the first ferromagnetic end section [25] and a second bearing [43] is located between the push/pull rod [38] and the second ferromagnetic end section [26] to define an operating cavity [figure 1] and the operating cavity retains a volume of gaseous media [air in the air gaps 59 and 61; paragraph 0018].
Claim 21, Leutner discloses the solenoid assembly of claim 1, wherein the excitation coil is operable by a pulse-width modulation signal [col. 4 lines 7-52].
Claim 22, Leutner discloses the solenoid assembly of claim 1, wherein a force produced by the solenoid is proportional to an input current signal to the excitation coil [paragraph 0018].
Claim 24, Leutner discloses the solenoid assembly of claim 1, wherein the first non-ferromagnetic section [27] is defined by a channel forming a gap [a gap in ferromagnetic material filled with non-ferromagnetic material] between a radial outer surface of the core tube [10] and a radial inner surface of the first magnet [35], and wherein the second non-ferromagnetic section [28] is defined by a channel forming a gap [a gap in ferromagnetic material filled with non-ferromagnetic material] between the radial outer surface of the core tube [23] and a radial inner surface of the second magnet [36].
Claim 25, Leutner discloses the solenoid assembly of claim 1, wherein the core tube [23] having the first ferromagnetic end section [25], the second ferromagnetic end section [26], the first non-ferromagnetic section [27] and the second non-ferromagnetic section [28] comprise a single integral piece [paragraph 0010].
Claim 26, Leutner discloses the solenoid assembly of claim 1, wherein the first non-ferromagnetic section [27] is a first gap, defined by a first space [a gap in ferromagnetic material filled with non-ferromagnetic material] between the core tube [23], the first magnet [35], and the first ferromagnetic spacer [29], and wherein the second non-ferromagnetic section [28] is a second gap, defined by a second space [a gap in ferromagnetic material filled with non-ferromagnetic material] between the core tube [23], the second magnet [36], and the first ferromagnetic spacer [29].
Claim 27, Leutner discloses a solenoid assembly comprising: (a) a core tube [23] comprising a non-ferromagnetic section [27/28] extending along a longitudinal axis [figure 1]; (b) a first magnet [35] and a second magnet [36] located outside the core tube [23; figure 1], the first magnet [35] spaced along the longitudinal axis from the second magnet [36] wherein a second ferromagnetic spacer [37] is longitudinally intermediate the first magnet [35] and the second magnet [36; figure 1], and wherein the non-ferromagnetic section [27/28] is radially inward of the first magnet [35] and the second the second magnet [36], and the non-ferromagnetic section [27/28] is radially inward of the second ferromagnetic spacer [37; figure 1]; and (c) an excitation coil [18] disposed radially outward of the first magnet [35] and the second magnet [36].

Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding [CN 101013841A].
Claim 1, Ding discloses a solenoid assembly [figure 1] comprising: (a) a core tube [10] extending along a longitudinal axis [figure 1], the core tube [10; figures 1 and 2] having a first ferromagnetic end section [19] with a first confronting end longitudinally spaced from a second ferromagnetic end section [22; figure 2] with a second confronting end, a first non-ferromagnetic section [23; paragraphs 0027 and 0032] adjacent the first confronting end [end of 19] and a second non-ferromagnetic section [25; paragraphs 0027 and 0032] adjacent the second confronting end [end of 22], a first ferromagnetic spacer [20/21; paragraph 0027] longitudinally intermediate the first non-ferromagnetic section [19] and the second non-ferromagnetic section [22; figure 2]; (b) a first magnet [6] and a second magnet [7] located outside the core tube [10], the first magnet [6] spaced along 
Claim 6, Ding discloses the solenoid assembly of claim 1, wherein the first non-ferromagnetic section [23] contacts the first confronting end of the ferromagnetic end section [19] of the core tube [10] such that a portion of the first ferromagnetic end section [end of 19] of the core tube [10] radially underlies a portion of the first non-ferromagnetic section [23; figure 2].
Claim 7, Ding discloses the solenoid assembly of claim 1, wherein the second non-ferromagnetic section [25] contacts the second confronting end of the second ferromagnetic end section [22] of the core tube [10] such that a portion of the second ferromagnetic end section [end of 22] of the core tube [10] radially underlies a portion of the second non-ferromagnetic section [25, figure 2].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over LEUTNER [EP0569669A1]. In view of Ding [CN 101013841A].
Claim 6, Leutner discloses the solenoid assembly of claim 1, wherein the first non-ferromagnetic section [27] contacts the first confronting end of the ferromagnetic end section [25] of the core tube [23].
Leutner fails to teach that a portion of the first ferromagnetic end section of the core tube radially underlies a portion of the first non-ferromagnetic section.
Ding teaches a solenoid assembly wherein the first non-ferromagnetic section [23] contacts the first confronting end of the ferromagnetic end section [19] of the core tube [10] such that a portion of the first ferromagnetic end section [end of 19] of the core tube [10] radially underlies a portion of the first non-ferromagnetic section [23; figure 2].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the interface between the first ferromagnetic end section and the first non-ferromagnetic section so that a portion underlies the other in order to adjust the magnetic flux path through the core tube as taught by Ding.

Leutner fails to teach that a portion of the second ferromagnetic end section of the core tube radially underlies a portion of the second non-ferromagnetic section.
Ding teaches a solenoid assembly wherein the second non-ferromagnetic section [25] contacts the second confronting end of the second ferromagnetic end section [22] of the core tube [10] such that a portion of the second ferromagnetic end section [end of 22] of the core tube [10] radially underlies a portion of the second non-ferromagnetic section [25, figure 2].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the interface between the second ferromagnetic end section and the second non-ferromagnetic section so that a portion underlies the other in order to adjust the magnetic flux path through the core tube as taught by Ding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/           Primary Examiner, Art Unit 2837